         Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 1 of 9



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

 NEHEMIAS MEJIA,

                        Plaintiff,

        vs.                                          Civil No.: 8:19-cv-01563-GJH

 Telemundo Mid-Atlantic LLC,

                        Defendant.

      DEFENDANT’S REPLY MEMORANDUM OF LAW IN SUPPORT OF ITS
    MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT OR,
     IN THE ALTERNATIVE, TO STRIKE CLAIM FOR PUNITIVE DAMAGES

       Telemundo Mid-Atlantic LLC (“Telemundo”), files this memorandum in support of its

motion to dismiss Plaintiff’s Second Amended Complaint or, in the alternative, to strike

Plaintiff’s claim for punitive damages (Dkt. 20).

                                       INTRODUCTION

       Plaintiff’s opposition (Dkt. 21-1, “Opp.”) only underscores why dismissal of this case is

proper. The opposition readily acknowledges the substantial accuracy of Telemundo’s broadcast

reporting on Plaintiff’s arrest in Arlington, Virginia, for serious felonies and misdemeanors.

Opp. at 1-2. A banner during a portion of the segment also referenced a different charge in a

different location, but the banner must be construed with the rest of the broadcast, which Plaintiff

acknowledges was correct. Taken as a whole, the broadcast is not defamatory. The opposition

also offers no credible argument that the Second Amended Complaint meets the basic

requirements for plausibly pleading fault, under either the negligence standard required for the

defamation claim or the actual malice standard required by the U.S. Constitution and Maryland

common law to recover punitive damages.
              Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 2 of 9



        Rather, the opposition recites the elements of a defamation claim at length and rests on

principles of defamation per se/per quod law that are not in dispute in this motion to dismiss. As

Plaintiff has failed to demonstrate that the publication as a whole is capable of defamatory

meaning and has alleged no set of facts that might establish Telemundo published with the

requisite level of fault, the Court should dismiss the Second Amended Complaint with prejudice.

The Court also should strike the punitive damages claim because Plaintiff has failed to allege

actual malice under the First Amendment and common law malice under state law.

                                          ARGUMENT

        A.        The Broadcast, Taken As A Whole, Is Not Capable Of A Defamatory
                  Meaning.

        Plaintiff has not shown that the broadcast, taken as a whole, reasonably conveys an

allegedly false and defamatory meaning. Plaintiff does not dispute that he was arrested and pled

guilty to certain crimes in Virginia or that the broadcast, as a whole, accurately reported on those

crimes. See Opp. at 1-3. Plaintiff recites that he was arrested for, “Assault on a Law

Enforcement Officer, Grand Larceny, Destruction of Property, Eluding/Disregarding a Police

Signal, Fail [sic] to Stop and [sic] the Scene of an Accident, No Operator’s License, and Driving

While Intoxicated.” Id. at 2. He further acknowledges that during the broadcast, the Telemundo

anchor reported as follows:

        In Arlington[,] Virginia, authorities arrested a Hispanic man for allegedly stealing
        a vehicle. This is Nehemias Mejia from Riverdale[,] Maryland. According to
        police, a vehicle had been reported stolen in Prince George’s County. In locating
        it in Arlington, officials tried to detain him. However, the suspect fled the scene
        and crashed into a police vehicle. He later tried to flee on foot but was arrested.
        He faces charges of stealing a vehicle, driving under the influence of alcohol, and
        assaulting a police officer[,] among others.

Id. at 2-3.




                                                 2
          Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 3 of 9



       Plaintiff does not dispute the case law squarely holding that courts will construe

publications like the one at issue as a whole, reject attempts to parse selective language from the

overall message, and determine that they are not defamatory as matters of law. See Browning v.

Wash. Post Co., 92 F.3d 1177 (table), 1996 WL 439070, at *3 (4th Cir. 1996); Fernandes v.

Tenbruggencate, 649 P.2d 1144, 1148 n.3 (Haw. 1982) (per curiam) (collecting decisions); see

also Smith v. Sandusky Newspapers, Inc., No. 3:17CV1135, 2018 WL 3046537, at *3-4 (N.D.

Ohio June 20, 2018), appeal dismissed, 2018 WL 5306979 (6th Cir. Sept. 12, 2018); Amrak

Prods., Inc. v. Morton, 410 F.3d 69, 72-73 (1st Cir. 2005); Molin v. Trentonian, 687 A.2d 1022,

1023-24 (N.J. Super. Ct. App. Div. 1997); Sabino v. WOIO, L.L.C., 56 N.E.3d 368, 377-78 (Ohio

Ct. App. 2016).

       Maryland law is fully in accord with this basic principle of defamatory construction,

which requires that “the publication must be read as a whole.” Piscatelli v. Smith, 35 A.3d 1140,

1147 (Md. 2012); Chesapeake Publ’g Corp. v. Williams, 661 A.2d 1169, 1174 (Md. 1995) (“In

determining the defamatory quality of a publication, which is a question of law for the court, the

article must be read as a whole.”); Hohman v. A. S. Abell Co., 407 A.2d 794, 797 (Md. Ct. Spec.

App. 1979) (“It would be a dangerous doctrine, and tend to promote grave injustice, to permit

words to be withdrawn from others with which they are connected and used by the publisher, and

then impute to them a meaning not warranted by the whole publication.” (citation omitted)).1




   1
     Plaintiff addresses only one decision cited for this proposition in Defendant’s memorandum
(Dkt. 20-1, “Mem.”), which Telemundo explained involved a slightly different factual scenario.
See AIDS Counseling & Testing Ctrs. v. Grp. W Television, Inc., 903 F.2d 1000, 1004 (4th Cir.
1990); Mem. at 6, n.4. Plaintiff simply ignores the decisions above, all of which involved
comparable headline or banner errors.


                                                 3
          Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 4 of 9



       Instead of addressing the publication as a whole, Plaintiff asserts that, because the

headline references a crime, it constitutes defamation per se. For that reason, Plaintiff

erroneously contends that he has no other pleading obligations in this case:

       . . . Telemundo’s false implication of Mejia in a crime of sexual violence is
       actionable as defamation per se, and therefore not required to plead any facts
       beyond the defamatory statement itself.

Opp. at 5. This is simply incorrect.2 Regardless of whether a claim is for defamation per se or

per quod, the plaintiff must still show that the publication, taken as a whole, is capable of the

claimed defamatory meaning, and he much allege facts plausibly supporting each and every

element of the claim.3 See Indep. Newspapers, Inc. v. Brodie, 966 A.2d 432, 448 (Md. 2009)

(requiring, for per se or per quod claims, allegations supporting all elements of a claim,

including “that the defendant made a defamatory statement to a third person” (citation omitted));

see also Chesapeake Publ'g Corp., 661 A.2d at 1174 (“In determining the defamatory quality of

a publication, which is a question of law for the court, the article must be read as a whole.”). Put



   2
      Plaintiff also asserts that Telemundo has not aired a retraction, Opp. at 3, but fails to
mention that Telemundo offered to do so to Plaintiff’s counsel, who responded that he would
consult with his client—and then filed this action without responding. In any event, courts
routinely reject efforts to rely on decisions not to publish a correction or retraction as evidence of
liability. See D.A.R.E. Am. v. Rolling Stone Magazine, 101 F. Supp. 2d 1270, 1287 (C.D. Cal.
2000) (“There is no authority to support Plaintiffs’ argument that a publisher may be liable for
defamation because it fails to retract a statement upon which grave doubt is cast after
publication.”), aff’d, 270 F.3d 793 (9th Cir. 2001); Coughlin v. Westinghouse Broad. & Cable,
Inc., 689 F. Supp. 483, 488 (E.D. Pa. 1988) (“Counsel have not been able to come up with any
case in any American jurisdiction which recognizes a claim sounding in damages for failure to
retract what is defamatory.”), aff’d, 866 F.2d 1408 (3d Cir. 1988).
   3
     Defamation per quod adds a requirement that the plaintiff articulate why the statement
might be defamatory, because it would not be apparent on the face of the statement. See
Metromedia, Inc. v. Hillman, 400 A.2d 1117, 1123 (Md. 1979). Defamation per se may allow
recovery of presumed damages without proof of actual damages, but only if the plaintiff also
establishes actual malice. See Gooch v. Md. Mech. Sys., Inc., 567 A.2d 954, 960 (Md. Ct. Spec,
App. 1990). Telemundo’s motion makes neither argument. Plaintiff’s invocation of the per
se/per quod doctrine is therefore nonresponsive.


                                                  4
             Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 5 of 9



differently, even if a statement in a broadcast accuses a person of a crime, the Court still must

consider whether the broadcast, taken as a whole, conveys the allegedly false message. See, e.g.,

Smith, 2018 WL 3046537, at *3-4 (dismissing claim based on headline that accused plaintiff of

committing a felony, because article as a whole accurately reported that the plaintiff had been

arrested).

        The Opposition also raises a new, unpleaded claim that Plaintiff’s employer saw only the

banner, without listening to the broadcaster’s accurate report. Even if the Second Amended

Complaint included Plaintiff’s new allegations about his employer—and it does not—the law

looks to the “reasonable reader’s” understanding of the entire broadcast, not any one subjective

understanding. See New Times, Inc. v. Isaacks, 146 S.W.3d 144, 159 (Tex. 2004) (“But we

cannot impose civil liability based on the subjective interpretation of a reader who has formed an

opinion about the article’s veracity after reading a sentence or two out of context; that person is

not an objectively reasonable reader.”) (citing Campbell v. Acuff-Rose Music, Inc., 510 U.S. 569,

583 (1994)).

        Here, the broadcast as a whole, watched by a reasonable television viewer, accurately

reports on Plaintiff’s arrest for serious crimes. Thus, the discrepancy in the graphic, taken with

the broadcast as a whole, does not create a defamatory meaning or change the substantial truth of

the broadcast itself. Plaintiff’s claim should be dismissed with prejudice.

        B.       Plaintiff Has Not Cured His Insufficient Allegations Of Negligence.

        Plaintiff’s opposition also fails to explain how the Second Amended Complaint’s one,

conclusory allegation of negligence satisfies the pleading requirements of Iqbal and Twombly.

See Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009) (“[U]nadorned conclusory

allegations . . . ‘because they are no more than conclusions, are not entitled to the assumption of

truth.’” (quoting Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). Plaintiff simply points to his


                                                 5
          Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 6 of 9



allegation that Telemundo is legally responsible for its employees, Opp. at 9-10, but nowhere

does that paragraph, or any other portion of the pleading, allege any specific employee conduct,

let alone conduct that might, if established, rise to the level of negligence.

       Without any factual allegations alleging how Telemundo acted “inconsistent[ly] with the

exercise of ordinary care,” Plaintiff’s claim cannot survive. See Mayor & City Council of Balt. v.

Hart, 910 A.2d 463, 472 (Md. 2006) (citations omitted); Jang v. Trs. of St. Johnsbury Acad., 331

F. Supp. 3d 312, 351 (D. Vt. 2018) (requiring that plaintiff “connect these conclusory allegations

with any recitation of facts from which the Court can infer” negligence), aff’d, 771 F. App’x 86

(2d Cir. 2019).

       C.         Plaintiff Has Not Identified Allegations Supporting His Claim Of
                  Actual Malice, So The Court Should Strike The Claim For Punitive
                  Damages.

       Plaintiff does not dispute that the First Amendment to the U.S. Constitution and

Maryland law require allegations of actual malice to state a claim for punitive damages. Hugger

v. Rutherford Inst., 94 F. App’x 162, 166 (4th Cir. 2004) (“Recovery of presumed and punitive

damages is permissible only if the defamer acted with actual malice or if the subject matter of the

defamatory statement involved a matter of purely private concern.” (internal marks and citations

omitted)); Le Marc’s Mgmt. Corp. v. Valentin, 709 A.2d 1222, 1225 (Md. 1998) (vacating

punitive damages award in defamation case for failure to prove actual malice).

       Instead, Plaintiff argues that a mistake in the banner automatically qualifies as actual

malice. Plaintiff thus mistakenly conflates alleged falsity with fault. A statement can be wrong

or mistaken without being made with actual malice. Bose Corp. v. Consumers Union, 466 U.S.

485, 487 (1984) (“[T]here is a significant difference between proof of actual malice and mere

proof of falsity”). Falsity and fault are two separate inquiries for important constitutional




                                                  6
          Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 7 of 9



reasons—including expressly to give the press some “breathing space” for the mistakes that

inevitably occur in the course of news gathering and reporting. See Gertz v. Robert Welch, Inc.,

418 U.S. 323, 342 (1974) (discussing importance of “breathing space” in the “tension [that]

necessarily exists between the need for a vigorous and uninhibited press and the legitimate

interest in redressing wrongful injury”); Carr v. Forbes, Inc., 259 F.3d 273, 283 (4th Cir. 2001)

(“However, the First Amendment does not require perfection from the news media.”).

       Here, Plaintiff has alleged falsity, but he has not proffered specific factual allegations

plausibly establishing a knowing falsity or reckless disregard for the truth, as required to allege

actual malice. See Mayfield v. NASCAR, 674 F.3d 369, 377 (4th Cir. 2012) (“. . . malice must

still be alleged in accordance with Rule 8—a ‘plausible’ claim for relief must be articulated”).

And, contrary to Plaintiff’s contention, the law does not impute the knowledge of the broadcaster

to the individual who posted the banner. The Supreme Court, in New York Times Co. v. Sullivan,

rejected exactly this argument. 376 U.S. 254, 287 (1964). There, the plaintiff contended that the

existence of a contrary story in the New York Times’ files showed that the advertisement at issue

was published with knowledge of the falsities at issue. Id. The Court rejected this argument,

explaining:

       The mere presence of the stories in the files does not, of course, establish that the
       Times ‘knew’ the advertisement was false, since the state of mind required for
       actual malice would have to be brought home to the persons in the Times'
       organization having responsibility for the publication of the advertisement.

Id. Like Sullivan, Plaintiff has not presented any plausible argument that the person posting the

mistaken banner, which referenced a different charge in a different jurisdiction that the ones

accurately discussed in the newscast, did so purposefully, and while “entertain[ing] serious

doubts as to the truth of his publication.” Hugger, 94 F. App’x at 166. Rather, the plausible

theory presented by the allegations is that the banner was a mistake, and the law is clear that a



                                                  7
         Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 8 of 9



mere error, without more, does not constitute actual malice. See Parsi v. Daioleslam, 890 F.

Supp. 2d 77, 83 n.3 (D.D.C. 2012) (identifying error and finding that “this mistake is careless but

does not show actual malice”).

                                         CONCLUSION

       For the reasons stated above and its moving papers, Telemundo respectfully requests that

the Court dismiss the Second Amended Complaint against it, with prejudice, award Telemundo its

fees and costs, and grant such other and further relief as the Court deems just and proper.



Dated: October 1, 2019                               Respectfully submitted,

                                                      /s/ Chad R. Bowman
                                                     Charles D. Tobin
                                                     Chad R. Bowman
                                                     Jacquelyn N. Schell (admitted pro hac vice)
                                                     1909 K Street, NW, Suite 1200
                                                     Washington, D.C. 20006-1157
                                                     T: (202) 508-1136
                                                     F: (202) 661-2299
                                                     tobinc@ballardspahr.com
                                                     bowmanc@ballardspahr.com
                                                     schellj@ballardspahr.com

                                                     Counsel for Defendant




                                                 8
         Case 8:19-cv-01563-GJH Document 22 Filed 10/01/19 Page 9 of 9



                                CERTIFICATE OF SERVICE

       I certify that on October 1, 2019, I filed a true and correct copy of the foregoing Reply

Memorandum of Law in Support of Defendant’s Motion to Dismiss Plaintiff’s Second

Amended Complaint or, in the Alternative, to Strike Claim for Punitive Damages with the

Court’s CM/ECF system, which will cause a copy to be served on all counsel of record.



       October 1, 2019

                                                     /s/ Chad R. Bowman
                                                     Chad R. Bowman




                                                9
